NOS. 12-12-00015-CR
                                     12-12-00016-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CIPRIANO ALVAREZ, JR.,                            §           APPEALS FROM THE 7TH
APPELLANT

V.                                                §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §           SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Cipriano Alvarez, Jr. appeals his convictions for indecency with a child and possession of
child pornography. Appellant pleaded guilty and the trial court assessed punishment at twenty
years of imprisonment and ten years of imprisonment, respectively, the sentences to run
concurrently. Appellant’s counsel filed a motion to withdraw and a brief in support of that
motion in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he is
well acquainted with the facts in these cases and has diligently reviewed the appellate records. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history of the cases, and
further states that Appellant’s counsel is of the opinion that the records reflect no reversible error
and counsel is unable to raise any arguable issues for appeal.
         Appellant filed a pro se brief in which he raised six issues concerning ineffective assistance
of trial and appellate counsel. We have reviewed the records for reversible error and have found
none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeals
are wholly frivolous. Accordingly, his motion to withdraw is hereby granted, and the trial court’s
judgments are affirmed. See In re Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of these cases by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
clerk for the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX. R. APP. P. 68.3(a).            Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered April 10, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                            APRIL 10, 2013


                                        NOS. 12-12-00015-CR
                                                12-12-00016-CR


                                    CIPRIANO ALVAREZ, JR.,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                             Appeals from the 7th Judicial District Court
                  of Smith County, Texas. (Tr.Ct.Nos. 007-0412-11; 007-0413-11)

                       THESE CAUSES came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there were no errors in the
judgments.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgments of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                      3